Citation Nr: 0828013	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-21 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the removal of B.M.M. as the veteran's spouse from 
his Department of Veterans Affairs (VA) improved pension 
benefits effective April 1, 2004, was proper.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the VA 
Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT


On September 20, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a September 20, 2007 VA Form 21-4138, the veteran stated 
that he was withdrawing his appeal.  In August 2008 
correspondence from the veteran's representative, it was 
again indicated that the veteran was withdrawing his appeal 
as to the issue of whether the removal of B.M.M. as the 
veteran's spouse from his VA improved pension benefits 
effective April 1, 2004, was proper.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


